COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  ALBERTO PENA,                                 §
                                                                No. 08-16-00236-CR
              Appellant,                        §
                                                                  Appeal from the
  v.                                            §
                                                                120th District Court
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
              Appellee.                         §
                                                                (TC# 20120D04958)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF OCTOBER, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.